DETAILED ACTION
Claims 1, 3-5, 7-12, and 16-25 are presented for examination.
Claims 1, 5, 9, 16, and 17 are amended.
Claims 2, 6, and 13-15 are canceled.
Claim 25 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 10-11, filed April 23, 2021, in response to the Final Rejection mailed on December 31, 2020, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-12, and 16-25 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 3-5, 7-12, and 16-25 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... choose whether to switch a BLUETOOTH headset working mode when a current BLUETOOTH headset working mode is an exclusive mode; … select BLUETOOTH headsets that simultaneously perform audio transmission when the user chooses to switch to a non-exclusive mode… receiving, … a BLUETOOTH-headset communication instruction, wherein a quantity of BLUETOOTH headsets currently to be coupled to the terminal is greater than one, and … working mode of the terminal is the  non-exclusive mode; separately creating, … a second headset tag object for all BLUETOOTH headsets; … wherein the second headset tag object comprises information used to establish the second communications link ...”, and in combination with other recited limitations in claim 1.

Claims 5 and 9, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Note that the first closest prior art of record is Lai et al., (U.S. Publication No. 2015/0072666), discloses receiving, a BLUETOOTH-headset communication instruction, wherein a quantity of BLUETOOTH headsets currently and simultaneously to be coupled to the terminal is greater than one [fig. 3, 10, 12, paragraphs 0059, 0073, 0083, 0090, 0091]. The cited portions of Lai do not disclose selecting BLUETOOTH headsets that simultaneously perform audio transmission when the user chooses to switch to a non-exclusive mode; and receiving, by a terminal, a BLUETOOTH-headset communication instruction, wherein a quantity of BLUETOOTH headsets currently to be coupled to the terminal is greater than one, and wherein a BLUETOOTH working mode of the terminal Lai fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Lau et al., (U.S. Publication No. 2015/0359022) discloses receiving, by a terminal, a BLUETOOTH-headset communication instruction, wherein a quantity of BLUETOOTH headsets currently to be coupled to the terminal is greater than one, and wherein a BLUETOOTH working mode of the terminal is a non-exclusive mode [paragraphs 0023, 0026, 0028, 0034, 0035]. The cited portions of Lau do not disclose selecting BLUETOOTH headsets that simultaneously perform audio transmission when the user chooses to switch to a non-exclusive mode. Therefore, Lau fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Lai or Lau disclose or render obvious individually or in combination the above italic limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469